Curia, per

O’Neall, J.
The case of Scanlan vs. Porter, 1 Bail. 427, is decisive of this case. In that case, as well as this, the disjunctive conjunction “ or,” was used in the clause of the will. The same reasons exist in this case, as in that; why it should be construed “ and.” Giving to the clause of the will, in this case, that construction, ends the right of the plaintiffs to recover.
The motion to reverse the decision of the Judge below, on the special verdict, is therefore dismissed.
Johnson, J, concurred.